Exhibit 10(v)

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

Table of Contents

 

ARTICLE I INTRODUCTION      1   ARTICLE II DEFINITIONS      1  

2.1

   Adjusted Net Earnings      1  

2.2

   Average Invested Capital      1  

2.3

   Beneficiary      1  

2.4

   Change in Control Acceleration Event      1  

2.5

   Compensation      1  

2.6

   Covered Employee      1  

2.7

   Deferral Account      2  

2.8

   Deferral Agreement      2  

2.9

   Eligible Employee      2  

2.10

   Employee      2  

2.11

   General Industry Group      2  

2.12

   Invested Capital      2  

2.13

   Performance Award      2  

2.14

   Performance Objectives      2  

2.15

   Performance Period      2  

2.16

   Plan      3  

2.17

   Restricted Stock Performance Award      3  

2.18

   Return on Average Invested Capital      3  

2.19

   Separation from Service      3  

2.20

   Steel Peer Group      3  

2.21

   Target Performance Award      3   ARTICLE III PERFORMANCE AWARDS      4  

3.1

   Performance Awards      4  

3.2

   Performance Award Payments      5  

3.3

   Deferrals of Restricted Stock Performance Awards      6   ARTICLE IV CHANGE
IN CONTROL      8  

4.1

   Termination of Plan and Performance Periods      8  

4.2

   Determination of Performance Awards      8  

4.3

   Payment of Performance Awards      8  

4.4

   Vesting      8  

4.5

   Payment of Deferral Accounts      9   ARTICLE V MISCELLANEOUS      9  

5.1

   Amendment or Termination      9  

5.2

   Code Section 409A      9  

5.3

   Local Law Adjustments; Sub-Plans      10  

5.4

   Special Provisions for Certain Eligible Employees      10  



--------------------------------------------------------------------------------

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

ARTICLE I

INTRODUCTION

This Plan constitutes a supplement to the Nucor Corporation 2014 Omnibus
Incentive Compensation Plan (the “Omnibus Plan”) and sets for the terms and
provisions applicable to annual incentive compensation that may be earned by the
Company’s senior officers. The terms and provisions of the Omnibus Plan,
including its definitions, are incorporated into this Plan by reference. In the
event of any conflict or inconsistency between the Plan and this Plan, the terms
and provisions of the Omnibus Plan shall govern and control.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have meanings set forth
below unless the context clearly indicates otherwise:

2.1    Adjusted Net Earnings. Adjusted Net Earnings for a Performance Period
means the consolidated net earnings attributable to stockholders reported by the
Company for the Performance Period in accordance with generally accepted
accounting principles, before reported extraordinary items, but after charges or
credits for taxes measured by income and Performance Awards under this Plan and
performance awards under the Nucor Corporation Senior Officers Annual Incentive
Plan.

2.2    Average Invested Capital. Average Invested Capital for a Performance
Period means the average of the Invested Capital of the Company as of the last
day of the immediately preceding Performance Period and the last day of each
fiscal quarter in the Performance Period.

2.3    Beneficiary. Beneficiary means the person or persons designated by an
Eligible Employee who are to receive any amounts payable under the Plan
following the death of the Eligible Employee.

2.4    Change in Control Acceleration Event. Change in Control Acceleration
Event means a Change in Control that also constitutes a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company under Section 409A of the Code.

2.5    Compensation. Compensation for a Performance Period means the annual base
salary rate payable to an Eligible Employee as of the beginning of a Performance
Period (or, if later, the date the Eligible Employee commences participation in
the Plan), before reduction pursuant to any plan or agreement between the
Eligible Employee and the Company or any Subsidiary whereby compensation is
deferred, including, without limitation, a plan whereby compensation is deferred
in accordance with Code Section 401(k) or reduced in accordance with Code
Section 125. Compensation shall not include any other form of compensation,
whether taxable or non-taxable, including, but not limited to, annual or
long-term incentive compensation, commissions, gains from the exercise or
vesting of stock options, restricted stock or other equity-based awards or any
other forms of additional compensation.

2.6    Covered Employee. Covered Employee means any Eligible Employee who is or
may be a “covered employee” (within the meaning of Section 162(m)(3) of the
Code) in the tax year in which the



--------------------------------------------------------------------------------

Company is expected to claim a compensation deduction with respect to any amount
payable under the Plan, as determined by the Committee.

2.7    Deferral Account. Deferral Account means the individual bookkeeping
account maintained by the Company for an Eligible Employee to record the
deferral of the Eligible Employee’s Restricted Stock Performance Award.

2.8    Deferral Agreement. Deferral Agreement means the agreement or agreements
entered into by an Eligible Employee which provide for the deferral of the
Eligible Employee’s Restricted Stock Performance Award for a Performance Period.

2.9    Eligible Employee. Eligible Employee means any Employee who is a senior
officer of the Company or a Subsidiary and designated by the Committee as an
Eligible Employee.

2.10    Employee. Employee means any person who is employed by the Company,
including any such person who also serves as a member of the Board.

2.11    General Industry Group. General Industry Group for a Performance Period
means a group of not less than ten (10) companies designated by the Committee
not later than ninety (90) days after the beginning of the Performance Period
which are engaged in capital intensive industries and classified in either the
Materials Sector or the Industrials Sector of the Global Industry Classification
Standard.

2.12    Invested Capital. Invested Capital means the sum of (a) long-term debt
(comprising bonds, debentures and promissory notes having a maturity at the time
of execution of more than one (1) year), (b) issued capital stock,
(c) additional paid-in capital and (d) earnings retained in the business and
reserves created by appropriations therefrom, minus the cost of treasury stock,
all as shown in the Company’s consolidated balance sheet.

2.13    Performance Award. Performance Award means the incentive compensation
awarded and payable to an Eligible Employee pursuant to Section 3.1 for a
Performance Period.

2.14    Performance Objectives. Performance Objectives means the achievement of
one or more of the following criteria, or such other criteria, as may be
determined by the Committee: (a) Return on Average Invested Capital; (b) revenue
performance; (c) earnings before interest, taxes, depreciation and amortization;
(d) earnings before interest, taxes and amortization; (e) operating income;
(f) pre- or after-tax income; (g) cash flow; (h) cash flow per share; (i) net
earnings attributable to stockholders; (j) earnings per share; (k) return on
invested capital; (l) return on assets; (m) economic value added (or an
equivalent metric); (n) stock price performance; (o) total stockholder return;
(p) improvement in or attainment of expense levels; (q) improvement in or
attainment of working capital levels; or (r) debt reduction. Any of the
Performance Objectives set forth above may measure performance on a Company-wide
basis or with respect to one or more business units, divisions or Subsidiaries,
and either in absolute terms, relative to the performance of one or more
similarly situated companies, relative to the performance of an index covering a
peer group of companies, relative to the performance of a group of designated
companies, or other external measures of the selected Performance Objective.

2.15    Performance Period. Performance Period means:

(a)    the one (1) fiscal year period commencing on the January 1 coinciding
with or immediately preceding the date an Eligible Employee commences
participation in the Plan and ending on the immediately succeeding December 31;

 

2



--------------------------------------------------------------------------------

(b)    the two (2) fiscal year period commencing on the January 1 coinciding
with or immediately preceding the date an Eligible Employee commences
participation in the Plan and ending on December 31 of the immediately
succeeding fiscal year; and

(c)    each period of three (3) consecutive fiscal years of the Company
commencing on the January 1 coinciding with or immediately preceding the date an
Eligible Employee commences participation in the Plan and on each January 1
thereafter.

2.16    Plan. Plan means the Nucor Corporation Senior Officers Long-Term
Incentive Plan, as set forth herein and as amended from time to time.

2.17    Restricted Stock Performance Award. Restricted Stock Performance Award
is defined in Section 4.2.

2.18    Return on Average Invested Capital. Return on Average Invested Capital
for a Performance Period means an amount, expressed as a percentage, determined
by dividing (a) the Company’s Adjusted Net Earnings for the Performance Period
by (b) the Company’s Average Invested Capital for the Performance Period.

2.19    Separation from Service. Separation from Service means the termination
of an Eligible Employee’s employment with the Company and its Subsidiaries,
provided such termination also constitutes a separation from service under
Section 409A of the Code.

2.20    Steel Peer Group. Steel Peer Group for a Performance Period means a
group of not less than five (5) steel industry competitors (or such other
minimum number as may be selected by the Committee) designated by the Committee
not later than ninety (90) days after the beginning of the Performance Period.

2.21    Target Performance Award. Target Performance Award for an Eligible
Employee for a Performance Period means that number of shares of the Company’s
common stock determined by dividing (a) the target award percentage of the
Eligible Employee’s Compensation set by the Committee for the Performance Period
by (b) the closing price at which shares of the Company’s common stock are sold
regular way on the New York Stock Exchange on the last trading day immediately
preceding the beginning of the Performance Period. The Target Performance Award
shall not be rounded up or down to a whole number of shares.

Notwithstanding the foregoing, in the event (i) an Eligible Employee commences
participation in the Plan effective as of any day other than January 1, (ii) the
employment of an Eligible Employee terminates during a Performance Period on or
after the date the Eligible Employee attains age fifty-five (55) or due to the
Eligible Employee’s death or disability, or (iii) an Employee ceases for any
reason to be an Eligible Employee during a Performance Period on or after the
date the Eligible Employee attains age fifty-five (55) (but remains an
Employee), then in any of such events, the Eligible Employee’s Target
Performance Award shall be adjusted by multiplying such Target Performance Award
by a fraction, the numerator of which is the number of complete calendar months
during the Performance Period that the Eligible Employee was employed by the
Company and participating in the Plan, and the denominator of which is the total
number of calendar months in the Performance Period.

 

3



--------------------------------------------------------------------------------

ARTICLE III

PERFORMANCE AWARDS

3.1    Performance Awards.

(a)    Maximum Performance Awards. The maximum Performance Award that may be
made to an Eligible Employee with respect to any Performance Period shall be two
(2) times the Eligible Employee’s Target Performance Award for the Performance
Period. All Performance Awards under the Plan shall be based on the Company’s
relative Return on Average Invested Capital in accordance with Section 3.1(b).

(b)    Awards Based on Relative Return on Average Invested Capital.

(i)    Steel Peer Group. Fifty percent (50%) of the maximum Performance Award
for a Performance Period (i.e., 100% of the number of shares of the Company’s
common stock comprising the Eligible Employee’s Target Performance Award for the
Performance Period) shall be available for award based on the Company’s Return
on Average Invested Capital for the Performance Period relative to the return on
average invested capital of each company in the Steel Peer Group for the
Performance Period. Not later than ninety (90) days after the beginning of each
Performance Period, the Committee shall designate, in writing, the amount of the
Performance Award that will be made to each Eligible Employee, expressed as a
percentage of the number of shares comprising the Eligible Employee’s Target
Performance Award for the Performance Period, for levels of Return on Average
Invested Capital for the Performance Period when ranked against the return on
average invested capital of the members of the Steel Peer Group for the
Performance Period.

(ii)    General Industry Group. The remaining fifty percent (50%) of the maximum
Performance Award for a Performance Period (i.e., 100% of the number of shares
of the Company’s common stock comprising the Eligible Employee’s Target
Performance Award for the Performance Period) shall be available for award based
on the Company’s Return on Average Invested Capital for the Performance Period
relative to the return on average invested capital of each company in the
General Industry Group for the Performance Period. Not later than ninety
(90) days after the beginning of each Performance Period, the Committee shall
designate, in writing, the amount of the Performance Award that will be made to
each Eligible Employee, expressed as a percentage of the number of shares
comprising the Eligible Employee’s Target Performance Award for the Performance
Period, for levels of Return on Average Invested Capital for the Performance
Period when ranked against the return on average invested capital of the members
of the General Industry Group for the Performance Period.

The Committee’s designation of the amount of the Performance Award for the
Company’s rankings against the Steel Peer Group and the General Industry Group
shall provide approximately equal progression in the amount of the award from
the minimum to the maximum amount that may be awarded under Sections 4.1(b)(i)
and (ii). The Company’s Steel Peer Group and General Industry Group rankings
shall be based on the most recent available financial information for the
members of the Steel Peer Group and General Industry Group.

 

4



--------------------------------------------------------------------------------

(c)    Performance Objectives Adjustments; Reduction or Forfeiture of
Performance Awards. Notwithstanding the foregoing provisions of this
Section 3.1:

(i)    The Committee may adjust, modify or amend the Performance Objectives,
either in establishing the criteria or in determining the extent to which any
Performance Objectives has been achieved. In particular, the Committee shall
have the discretionary authority to make equitable adjustments to the
Performance Objectives where necessary (A) in response to any reduction in the
number of members of the General Industry Peer Group or Steel Peer Group that
may occur during a Performance Period, (B) to account for differences in
accounting principles used by members of the General Industry Peer Group or
Steel Peer Group to report their financial performance, (C) in response to
changes in applicable laws or regulations, (D) to account for items of gain,
loss or expense that are related to the disposal (or acquisition) of a business
or change in accounting principles that was not anticipated, (E) to account for
unusual or non-recurring transactions that were not anticipated, or (F) to
reflect other unusual, non-recurring or unexpected items similar in nature to
the foregoing as determined in good faith by the Committee. Any such adjustments
may be made with respect to the performance of any Subsidiary, division or
operating unit, as applicable, and shall be made in a consistent manner for
year-to-year, and shall be made in accordance with the objectives of the Plan
and the requirements of Section 162(m) of the Code.

(ii)    If the Company has no reported net earnings for a Performance Period
that ends prior to a Change in Control, no Performance Awards will be made with
respect to the Performance Period.

(iii)    The Committee in its sole and exclusive discretion may reduce
(including a reduction to zero) the amount of the Performance Awards otherwise
payable to Eligible Employees under the Plan for a Performance Period that ends
prior to a Change in Control, provided the same percentage reduction is made to
all of the Performance Awards otherwise payable for the Performance Period.

(iv)    If the employment of an Eligible Employee is terminated during a
Performance Period prior to the Eligible Employee’s attainment of age fifty-five
(55) for any reason other than the Eligible Employee’s death or disability, the
Eligible Employee shall not receive any Performance Award under the Plan for the
Performance Period.

(v)    If an Employee ceases to be an Eligible Employee during a Performance
Period for any reason (including due to a change in position or title) prior to
the date the Eligible Employee attains age fifty-five (55), the Employee shall
not receive any Performance Award under the Plan for the Performance Period.

3.2    Performance Award Payments.

An Eligible Employee’s Performance Award shall be paid by the Company to the
Eligible Employee within thirty (30) days after the later of (i) the completion
of the independent audit of the Company’s financial statements for the
Performance Period or (ii) the date the Committee certifies in writing the
amount of Performance Awards payable under Section 3.1. In no event, however,
shall payment of a Performance Award be made later than two and one-half
(2 1⁄2) months after the end of the Performance Period for the Performance
Award. The value of fifty percent (50%) of the shares comprising an Eligible
Employee’s Performance Award for a Performance Period, determined by multiplying
the number of such shares by the closing price at which shares of the Company’s
common stock are sold regular way on the

 

5



--------------------------------------------------------------------------------

New York Stock Exchange on the last trading day of the Performance Period, shall
be paid to the Eligible Employee in cash, less applicable payroll and
withholding taxes. The remaining fifty percent (50%) of the shares comprising
the Eligible Employee’s Performance Award shall be rounded down to the next
lower whole number of shares. Such whole number of shares shall constitute the
Eligible Employee’s “Restricted Stock Performance Award” and shall be delivered
to the Eligible Employee, unless the Eligible Employee makes an election in
accordance with Section 3.3 to defer payment of the Restricted Stock Performance
Award. The Restricted Stock Performance Award shares shall become vested in the
Eligible Employee upon the Eligible Employee’s attainment of age fifty-five
(55) while employed by the Company or a Subsidiary, in the event the Eligible
Employee dies or becomes disabled while employed by the Company or a Subsidiary
or, if earlier, in installments based on the Eligible Employee’s continued
employment with the Company or a Subsidiary through each of the following
vesting dates:

 

Vesting Date

   Vested Portion of Restricted
Stock Performance Award  

1st anniversary of payment date

     33-1/3 % 

2nd anniversary of payment date

     66-2/3 % 

3rd anniversary of payment date

     100 % 

In the event an Eligible Employee’s employment with the Company and its
Subsidiaries terminates for any reason, the Eligible Employee shall, for no
consideration, forfeit to the Company coincident with such termination all
shares in the Restricted Stock Performance Award that have not become vested in
the Eligible Employee.

3.3    Deferrals of Restricted Stock Performance Awards.

(a)    Deferral Agreement. Each Eligible Employee may elect, by entering into a
Deferral Agreement with the Company, to defer payment of all (and not less than
all) of the Restricted Stock Performance Award otherwise payable to the Eligible
Employee for a Performance Period. To be effective to defer the payment of a
Restricted Stock Performance Award, an Eligible Employee must complete and
return a Deferral Agreement to the Company in accordance with procedures
established by the Committee for such purpose on or before the date that is six
(6) months before the end of the Performance Period; provided, however, an
Employee who first becomes an Eligible Employee during a Performance Period
shall not be permitted to enter into a Deferral Agreement for the deferral of a
Restricted Stock Performance Award for such Performance Period.

An Eligible Employee’s Deferral Agreement shall be effective for one Performance
Period. Therefore, an Eligible Employee must complete and sign a Deferral
Agreement and return the agreement to the representative of the Company
designated by the Committee on or before the date that is six (6) months before
the end of the Performance Period for which a deferral of a Restricted Stock
Performance Award is intended to be made.

(b)    Deferral Accounts. In the event an Eligible Employee defers the payment
of a Restricted Stock Performance Award, the number of shares comprising such
award shall be converted into an equivalent number of common stock units, and
such units shall be credited to a Deferral Account established and maintained in
the Eligible Employee’s name on the books and records of the Company.

 

6



--------------------------------------------------------------------------------

(c)    Dividend Equivalent Payments; Adjustments to Common Stock Units. The
Company shall pay to each Eligible Employee in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to shares of the Company’s common stock a dividend
equivalent payment equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend.

In the event a dividend with respect to shares of the Company’s common stock
shall be declared and paid in additional shares or in the event the outstanding
shares of the Company’s common stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation or changed into or exchanged for cash or property or
the right to receive cash or property, then the Committee shall in its
discretion equitably adjust the common stock units credited to the Deferral
Accounts under the Plan to prevent substantial dilution or enlargement of the
rights of Eligible Employees under the Plan.

(d)    Vesting. An Eligible Employee shall become vested in the common stock
units credited to the Eligible Employee’s Deferral Account in accordance with
the vesting provisions of Section 3.2 that would have applied to the Restricted
Stock Performance Award shares from which such units were derived. In the event
an Eligible Employee terminates employment prior to attaining age fifty-five
(55) for any reason other than death or disability, the common stock units
credited to the Eligible Employee’s Deferral Account that are not vested shall
be forfeited.

(e)    Payment of Deferral Accounts. Subject to Section 6.6, the vested portion
of an Eligible Employee’s Deferral Account shall be paid to the Eligible
Employee no earlier than fifteen (15) days and no later than ninety (90) days
after the Eligible Employee’s Separation from Service. The form of payment shall
be one share of the Company’s common stock for each common stock unit and cash
for any fractional unit credited to the vested portion of the Deferral Account.

In accordance with procedures established by the Committee, but in no event
later than the date an Eligible Employee enters into his or her first Deferral
Agreement with the Company under the Plan, the Eligible Employee may elect a
single sum payment of the Eligible Employee’s Deferral Account or payment in
installments over a term certain of not more than five (5) years. In the event
an Eligible Employee fails to make a valid method of payment election,
distribution of the Eligible Employee’s Deferral Account shall be made in a
single sum payment of shares of Company common stock and cash for any fractional
unit credited to the Deferral Account.

(f)    Payment Following Death. An Eligible Employee may designate and change at
any time the Beneficiary who is to receive distribution of the vested portion of
the Eligible Employee’s Deferral Account in the event of the Eligible Employee’s
death. Any such designation or change shall not be effective until received by
the representative of the Company designated by the Committee. If an Eligible
Employee has not properly designated a Beneficiary, if for any reason such
designation shall not be legally effective, or if the designated Beneficiary
shall predecease the Eligible Employee, then the Eligible Employee’s estate
shall be treated as the Beneficiary.

In the event of an Eligible Employee’s death prior to distribution of all common
stock units credited to the Eligible Employee’s Deferral Account, the Eligible
Employee’s Beneficiary shall receive a distribution of the vested portion of
such units (in the form of shares of Company common stock and cash for any
fractional unit credited to the Deferral Account) as soon as practicable but in
no event later than ninety (90) days following the Eligible Employee’s death in
a single sum payment.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CHANGE IN CONTROL

4.1    Termination of Plan and Performance Periods.

The Plan, and all Performance Periods then in progress, shall terminate upon a
Change in Control. Performance Awards for such terminated Performance Periods
shall be determined and paid following the Change in Control in accordance with
this Article IV notwithstanding any contrary provision of the Plan.

4.2    Determination of Performance Awards.

The Performance Award for each Performance Period that ended on a Change in
Control in accordance with Section 4.1 shall be equal to the greater of:

(a)    the Performance Award calculated in the manner described in Sections
3.1(a) and (b) based on the Company’s Return on Average Invested Capital
relative to the Steel Peer Group and the General Industry Peer Group as of the
end of the calendar quarter immediately preceding the Change in Control; or

(b)    the Eligible Employee’s Target Performance Award for such Performance
Period.

Provided that, an Eligible Employee’s Target Performance Award for a Performance
Period used for purposes of determining the amount in clauses (a) and (b) above
shall not be adjusted as provided in the second paragraph of the definition of
Target Performance Award (i.e., the adjustment for Eligible Employees who first
participate in the Plan after the beginning of a Performance Period) but shall
be adjusted by multiplying the Target Performance Award for the Performance
Period by a fraction, the numerator of which is the number of days during the
Performance Period that ended on the Change in Control during which the Eligible
Employee was employed by the Company and participating in the Plan, and the
denominator of which is the number of days that would have been in such
Performance Period if it had not ended due to the Change in Control.

4.3    Payment of Performance Awards.

The value of an Eligible Employee’s Performance Awards determined under
Section 4.2 shall be paid by the Company to the Eligible Employee in a single
cash payment, less applicable withholding taxes, within sixty (60) days
following the Change in Control. Such value shall be equal to the aggregate
number of shares comprising the Eligible Employee’s Performance Awards
multiplied by the closing price at which shares of the Company’s stock are sold
regular way on the New York Stock Exchange on the last trading day prior to the
Change in Control. An Eligible Employee shall not be permitted to defer payment
of the amount due to the Eligible Employee under this Section 5.3.

4.4    Vesting.

Upon a Change in Control, an Eligible Employee shall become fully vested and
have a nonforfeitable interest in, and shall be entitled to receive payment for,
all of the Eligible Employee’s Performance Awards, including the portion of such
Performance Awards that are Restricted Stock Performance Awards, for all
Performance Periods that ended prior to or upon the Change in Control and, if
applicable, the common stock units credited to the Eligible Employee’s Deferral
Account.

 

8



--------------------------------------------------------------------------------

4.5    Payment of Deferral Accounts.

Any payment election made by an Eligible Employee under Section 3.3(e) shall be
null and void and have no further force or effect from and after a Change in
Control Acceleration Event, and subject to Section 5.6, the value of the
Eligible Employee’s Deferral Account shall be paid to the Eligible Employee in a
single cash payment, less applicable withholding taxes, within sixty (60) days
following the Change in Control Acceleration Event (the “CIC Payment Date”).
Such value shall be equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the date of the Change in Control
Acceleration Event multiplied by the closing price at which shares of the
Company’s stock are sold regular way on the New York Stock Exchange on the last
trading day prior to the date of the Change in Control Acceleration Event.

In the event that payment to an Eligible Employee is delayed beyond the CIC
Payment Date due to the requirements of Section 5.6, the amount due to such
Eligible Employee as of the CIC Payment Date shall be increased with interest at
the prime rate, as published in The Wall Street Journal, plus 1% per annum, from
the CIC Payment Date to the date the Eligible Employee receives payment of the
amount due.

ARTICLE V

MISCELLANEOUS

5.1    Amendment or Termination.

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. Unless the Committee otherwise
expressly provides at the time the action is taken, no Performance Awards shall
be paid to any Eligible Employee on or after the date of any termination of the
Plan.

5.2    Code Section 409A.

Notwithstanding anything in the Plan to the contrary, if any amount or benefit
that the Company determines would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Plan by reason of an Eligible Employee’s Separation
from Service, then to the extent necessary to comply with Code Section 409A:

(a)    if the payment or distribution is payable in a lump sum, the Eligible
Employee’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Eligible Employee’s death
or the seventh month following the Eligible Employee’s Separation from Service;
and

(b)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6) month period immediately following the Eligible Employee’s Separation from
Service will be accumulated and the Eligible Employee’s right to receive payment
or distribution of such accumulated amount will be delayed until the earlier of
the Eligible Employee’s death or the seventh month following the Eligible
Employee’s Separation from Service and paid on the earlier of such dates,
without interest, and the normal payment or distribution schedule for any
remaining payments or distributions will commence.

 

9



--------------------------------------------------------------------------------

5.3    Local Law Adjustments; Sub-Plans.

To facilitate the making of any Performance Award under this Plan, the Committee
may adopt rules and provide for such special terms for Performance Awards to
Eligible Employees who are foreign nationals or who are employed by the Company
or any Subsidiary outside of the United States as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Without limiting the foregoing, the Committee is authorized to adopt
rules and procedures for the conversion of local currency, taxes, withholding
procedures and handling of stock certificates which vary with the customs and
requirements of particular countries. The Company may adopt sub-plans and
establish escrow accounts and trusts, and settle Performance Awards in cash in
lieu of shares, as may be appropriate or required for particular locations and
countries.

5.4    Special Provisions for Certain Eligible Employees.

All Performance Awards for Eligible Employees subject to Section 16(b) of the
Securities Exchange Act of 1934 shall be deemed to include any such additional
terms, conditions, limitations and provisions as Rule 16b-3 requires. All
Performance Awards to Covered Employees shall be deemed to include any such
additional terms, conditions, limitations and provisions as are necessary to
comply with the performance-based compensation exemption of Section 162(m) of
the Code, unless the Committee, in its discretion, determines that any such
award is not intended to qualify for the exemption for performance-based
compensation under Section 162(m) of the Code.

 

10